DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 14 March 2022 has been entered.  
The examiner considered the Applicant’s argument regarding why 35 USC 112(f) should not be invoked (see pages 6-7 of the Arguments filed 14 March 2022), but the examiner was not persuaded.  Accordingly, the grounds for invoking the 35 USC 112(f) authority still stand.  
Applicant’s amendments to the claims have overcome the previously identified 35 USC 112(b) rejections.  However, new grounds for rejection under 35 USC 112(b) have been determined in this present Office action.  Accordingly, the grounds for rejection under 35 USC 112(b) still stand. 
Applicant’s arguments, see section entitled, “Claim Rejections – 35 USC § 103” pages 8-13, filed 21 October 2021, have been fully considered and are persuasive.  However, upon conducting an updated search additional references were found, which teach the amended portions of the claims.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 14 March 2022, the status of the claims is as follows: Claims 1, 7, 16, 18, and 21-22 have been amended.  Claims 9-10 have been cancelled.  
Claims 1, 3-5, 7-8, 11-16, and 18-23 are pending.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” in claim 16 and “movement device” in claim 16.
The generic placeholder is “control device” and the functional language attributed to the control device includes the following: 
From claim 16: “…for controlling one or both of the beam deflecting device and the movement device to generate a periodic movement of the machining beam, superimposed on the relative movement between the machining beam and the two workpieces in the feed direction, along a movement path that extends in a transverse direction perpendicularly to the feed direction, wherein the movement path is a two-dimensional movement path that additionally extends along the feed direction; wherein the control device for controlling the beam deflecting device is configured to generate a movement path, which has, between two reversal points in the transverse direction, at least one stop point at which a speed component of the periodic movement in the transverse direction is zero, and wherein the two-dimensional movement path has two arced path sections, which contact one another at the stop point, wherein the two arced path sections, upon reaching the stop point, have a speed vector tangential to the feed direction.”
Structure from the Specification “read into” the claims in order to support the functional language attributed to the claimed “control device” includes the following:
“computer program” (page 10, line 14, Specification)
“computer” (page 10, line 30, Specification)
“robot” (page 11, line 28, Specification)
The generic placeholder is “movement device” and the functional language attributed to the movement device includes the following:
From claim 16: “for moving the machining beam and the at least two workpieces relative to one another in a feed direction to form a weld joint”
Structure from the Specification “read into” the claims in order to support the functional language attributed to the claimed “control device” includes the following:
“welding robot” (page 13, line 10, Specification)
“"translator drives…linear actuators and/or motors” (page 13, lines 15-17, Specification)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-8, 11-16, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the stop point" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “which contact one another at the at least one stop point, wherein the two arced path sections, upon reaching the at least one stop point, have a speed vector tangential to the feed direction.”
Claim 3 recites the limitation "the stop point.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “wherein a non-continuous change in direction of the two-dimensional movement path takes place at the at least one stop point.”
Claim 4 recites the limitation "the stop point.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “wherein the at least one stop point of the periodic movement is positioned along a joint center of the weld joint.”
Claim 5 recites the limitation "the stop point.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “wherein the at least one stop point forms a front reversal point, in the feed direction, of the periodic movement along the two-dimensional movement path.”
Claim 7 recites the limitation "the stop point.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “wherein the movement path has a further arced path section, which connects two end points, remote from the at least one stop point,...”
Claim 8 recites the limitation "the stop point.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “containing the at least one stop point.”
Claim 12 recites the limitation "the stop point.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “at the at least one stop point.”
Claim 16 recites the limitation "the stop point" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “which contact one another at the at least one stop point, wherein the two arced path sections, upon reaching the at least one stop point, have a speed vector tangential to the feed direction.”
Claims 11 and 13-15 are rejected based on their dependency to claim 1.  Claims 18-22 are rejected based on their dependency to claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shika et al. (US-20190047073-A1) in view of Fixemer et al. (DE-102016107581-B3, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Shika teaches a method (“method for controlling welding device,” title) for joining at least two workpieces (Work, W, fig. 1), the method comprising: 
by moving a machining beam (“a laser welding device that includes a laser welding torch … may be used,” para 0108) relative to the at least two workpieces along a feed direction (main movement direction, fig. 5), 
wherein the movement of the machining beam relative to the two workpieces is superimposed with a periodic movement in a movement path (fig. 8C is periodic and construed as the claimed “movement path”) that extends in a transverse direction perpendicularly to the feed direction (annotated fig. 8C below shows the construed transverse direction, which is perpendicular to the feed direction; this direction correlates with the “Shift Amount” axis in fig. 5), 
wherein the movement path is a two-dimensional movement path (path is shown across a vertical axis and a horizontal axis, fig. 8C) that additionally extends along the feed direction (as shown in fig. 8C),
wherein the movement path (fig. 8C) between two reversal points (annotated fig. 8C below shows the construed reversal points) in the transverse direction (the reversal points are interpreted in view of the Specification such that there is a sign reversal in the transverse speed component, page 4; similarly, at the construed top reversal point, there is a sign change in the transverse speed direction from positive or up to down or negative; for the construed bottom reversal point, the sign change is from negative to positive, fig. 8C) has at least one stop point (annotated fig. 8C below shows the construed stop point) at which a speed component of the periodic movement in the transverse direction is zero (as shown in fig. 8C below, the speed vectors add together, head to toe, such that there is only a speed component in the feed direction), and 
wherein the two-dimensional movement path has two arced path sections (“triangular-wave-shaped pattern,” para 0103; the wave shapes from the reversal points to the stop point is construed such that they are in the shape of an arc, which is reflected in fig. 8C), which contact one another at the at least one stop point (as shown below), wherein the two arced path sections, upon reaching the at least one stop point, have a speed vector tangential to the feed direction (as shown below, a speed vector is in tangential to the feed direction).
Shika, fig. 8C (annotated)

    PNG
    media_image1.png
    515
    931
    media_image1.png
    Greyscale

Shika does not explicitly disclose joining at least two workpieces and forming a weld joint by moving a machining beam relative to the at least two workpieces along a feed direction.
However, in the same field of endeavor of laser welding workpieces together, Fixemer teaches joining at least two workpieces (“a welding method for joining workpieces,” abstract; workpieces 10, fig. 2) and forming a weld joint (joining seam 11, fig. 2) by moving a machining beam relative to the at least two workpieces along a feed direction (“the workpieces and the remote laser welding device are moved relative to one another by means of a feed device, for example a linear or rotary table, in a predetermined joining direction,“ page 2, lines 31-32).
Fixemer, fig. 2

    PNG
    media_image2.png
    544
    1081
    media_image2.png
    Greyscale
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shika to include joining two workpieces together by forming a joining seam produced by a laser welding device, in view of the teachings of Fixemer, by using the two workpieces, as taught by Fixemer, to be welded together in the method for controlling a welding device, as taught by Shika, in order to periodically change the power input provided by the laser beam onto the workpieces such that maximum power is applied in order to melt the workpieces at the lap joint and that minimal power is applied so as not to melt the workpiece materials remote from the lap joint (Fixemer, page 2, lines 36-39) so that by periodically focusing and defocusing the laser beam on the weld seam section, craters in the weld are avoided (Fixemer, page 3, line 35-39).
Regarding claim 3, Shika teaches wherein a non-continuous change in direction of the two-dimensional movement path takes place at the at least one top point (in annotated fig. 8C above, the construed stop point is a corner; a corner is construed as being a non-continuous change in direction due to the sudden slope change that occurs at a corner).
Regarding claim 4, Shika teaches wherein the stop point of the periodic movement is positioned along a joint center of the weld joint (in fig. 8C, the construed stop point is in the middle of the weld pattern).
Regarding claim 5, Shika teaches wherein the at least one stop point forms a front reversal point, in the feed direction, (similar to the reversal points in the traverse direction, a front reversal point in the feed direction is construed as being a sign change in the derivative in the feed direction; at the construed stop point shown in fig. 8C above, there is a sign change in the derivative in the feed direction; the construed “stop point” in fig. 8C above is in front of the previous triangular wave, which is construed as meeting the limitation for a “front” reversal point) of the periodic movement along the two-dimensional movement path (fig. 8C).
Regarding claim 7, Shika teaches wherein the movement path has a further arced path section, which connects two end points, remote from the at least one stop point, of the two arced path sections to one another (see annotated fig. 8C below for the construed end points, which are joined by an addition path section, construed to be in the shape of an arc).

    PNG
    media_image3.png
    515
    931
    media_image3.png
    Greyscale

Regarding claim 8, Shika teaches wherein the two-dimensional movement path in the transverse direction progresses symmetrically or asymmetrically with respect to a center axis progressing in the feed direction, containing the at least one stop point (fig. 8C is asymmetric across a center axis, which is construed as running horizontal through the construed Stop Point).
Regarding claim 11, Shika teaches the invention as described above but does not explicitly disclose wherein the power of the machining beam is changed during the periodic movement along the movement path.
	However, in the same field of endeavor of laser welding workpieces together, Fixemer teaches wherein the power of the machining beam is changed during the periodic movement along the movement path (“the power input of the laser beam (21) changes periodically between a minimum and a maximum value during an harmonic oscillating pendulum movement of the laser spot (22) on the workpiece surface plane (18),” page 1, lines 24-25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shika to include using a laser welding device where the power modulates periodically in accordance with the oscillating pendulum movement of the laser, in view of the teachings of Fixemer, by modulating the power, as taught by Fixemer, in controlling the current provided to the welding torch, as taught by Shika, in order to periodically change the power input provided by the laser beam onto the workpieces such that maximum power is applied in order to melt the workpieces at the lap joint and that minimal power is applied so as not to melt the workpiece materials remote from the lap joint (Fixemer, page 2, lines 36-39) so that by periodically focusing and defocusing the laser beam on the weld seam section, craters in the weld are avoided (Fixemer, page 3, line 35-39; Shika teaches controlling the welding current in paragraph 0062-0063).
	Regarding claim 12, Shika teaches the invention as described above as well as at least one stop point (construed by the examiner as being at the middle of the weld line, referring to annotated fig. 8C above) but does not explicitly teach wherein the machining beam has a maximal power at the stop point.
	However, in the same field of endeavor of laser welding workpieces together, Fixemer teaches wherein the machining beam has a maximal power at the at least one stop point (“the power input of the laser beam with the maximum value by the melting of the workpieces on the lap joint,” page 3, line 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shika to include using a laser welding device where the power is at a maximum value at the lap joint, in view of the teachings of Fixemer, by modulating the power, as taught by Fixemer, in controlling the current provided to the welding torch, as taught by Shika, in order to periodically change the power input provided by the laser beam onto the workpieces such that maximum power is applied in order to melt the workpieces at the lap joint and that minimal power is applied so as not to melt the workpiece materials remote from the lap joint (Fixemer, page 2, lines 36-39) so that by periodically focusing and defocusing the laser beam on the weld seam section, craters in the weld are avoided (Fixemer, page 3, line 35-39; Shika teaches controlling the welding current in paragraph 0062-0063).
Regarding claim 13, Shika teaches the invention as described above but does not explicitly disclose wherein the weld joint forms a fillet joint or a lap joint between the two workpieces to be joined.
However, in the same field of endeavor of laser welding workpieces together, Fixemer teaches wherein the weld joint forms a fillet joint or a lap joint (“lap joint,” title) between the two workpieces to be joined (fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shika to include joining two workpieces together by forming a lap joint, in view of the teachings of Fixemer, by using the two workpieces welded to a lap joint, as taught by Fixemer, to be welded together in the method for controlling a welding device, as taught by Shika, in order to periodically change the power input provided by the laser beam onto the workpieces such that maximum power is applied in order to melt the workpieces at the lap joint and that minimal power is applied so as not to melt the workpiece materials remote from the lap joint (Fixemer, page 2, lines 36-39) so that by periodically focusing and defocusing the laser beam on the weld seam section, craters in the weld are avoided (Fixemer, page 3, line 35-39).
Regarding claim 14, Shika teaches wherein the machining beam is a laser (“a laser welding device that includes a laser welding torch,” para 0108).  Shika does not explicitly disclose a laser beam.  
However, in the same field of endeavor of laser welding workpieces together, Fixemer teaches a laser beam (beam 21, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shika to include a laser beam, in view of the teachings of Fixemer, by using the laser welding device, as taught by Shika, such that it produced a laser beam, as taught by Fixemer, in order to periodically change the power input provided by the laser beam onto the workpieces such that maximum power is applied in order to melt the workpieces at the lap joint and that minimal power is applied so as not to melt the workpiece materials remote from the lap joint (Fixemer, page 2, lines 36-39) so that by periodically focusing and defocusing the laser beam on the weld seam section, craters in the weld are avoided (Fixemer, page 3, line 35-39).
Regarding claim 15, Shika teaches a tangible computer-readable medium (storage unit 51, fig. 4) storing instructions (“a storage unit 51 that stores the read teaching data and the calculated movement locus,” para 0078), that when executed by a data processing system (movement locus calculation unit 43, fig. 4; “CPU reads programs stored in a ROM, a RAM, a hard disc drive,” para 0061), cause the data processing system to carry out the steps of the method of claim 1 (“the movement locus calculation unit 43 divides the operation route of the tip shaft of the welding torch 23 into a plurality of drive steps,” para 0081).
	Regarding claim 16, Shika teaches a system (“welding device,” title) for joining at least two workpieces, comprising: 
a machining head (welding torch 23, fig. 2); 
a movement device (Drive Unit 44, fig. 4) for moving the machining beam (“a laser welding device that includes a laser welding torch … may be used,” para 0108) relative to the at least two workpieces in a feed direction (main movement direction, fig. 5) to form a weld joint (“the drive unit 44 includes a main-direction drive unit 45 that mainly moves the welding torch 23 along a welding line without weaving operation by driving the robot 11 and a weaving drive unit 47 that allows the welding torch 23 to perform a weaving movement by driving the 2-axis weaver 21,” para 0078); 
a control device (Drive Control Unit 41, fig. 4) for controlling one or both of the beam deflecting device and the movement device (the Drive Control Unit 41 controls the Drive Unit 44, fig. 4) to generate a periodic movement of the machining beam (fig. 8C shows a periodic movement path), superimposed on the relative movement between the machining beam and the two workpieces in the feed direction (annotated fig. 8C above shows the construed feed direction; in fig. 8C, the periodic triangular-wave-shaped pattern extends in a feed direction, where the triangle-wave shapes are “superimposed” along that axis), along a movement path (fig. 8C is periodic and construed as the claimed “movement path”) that extends in a transverse direction perpendicularly to the feed direction, wherein the movement path is a two-dimensional movement path (path is shown across a vertical axis and a horizontal axis, fig. 8C)  that additionally extends along the feed direction (annotated fig. 8C below shows the construed transverse direction, which is perpendicular to the feed direction; this direction correlates with the “Shift Amount” axis in fig. 5); 
wherein the control device for controlling the beam deflecting device is configured to generate a movement path (the Drive Control Unit 41 includes the Movement Locus Calculation Unit 43, fig. 4; “the movement locus calculation unit 43 divides the operation route of the tip shaft of the welding torch 23 into a plurality of drive steps,” para 0081), which has, between two reversal points (annotated fig. 8C above shows the construed reversal points) in the transverse direction (the reversal points are interpreted in view of the Specification such that there is a sign reversal in the transverse speed component, page 4; similarly, at the construed top reversal point, there is a sign change in the transverse speed direction from positive or up to down or negative; for the construed bottom reversal point, the sign change is from negative to positive, fig. 8C), at least one stop point (annotated fig. 8C above shows the construed stop point) at which a speed component of the periodic movement in the transverse direction is zero (as shown in fig. 8C above, the speed vectors add together, head to toe, such that there is only a speed component in the feed direction), and 
wherein the two-dimensional movement path has two arced path sections (“triangular-wave-shaped pattern,” para 0103; the wave shapes from the reversal points to the stop point is construed such that they are in the shape of an arc, which is reflected in fig. 8C), which contact one another at the at least one stop point (as shown in fig. 8C above), wherein the two arced path sections, upon reaching the at least one stop point, have a speed vector tangential to the feed direction (as shown above, a speed vector is in tangential to the feed direction).
Shika does not explicitly disclose joining at least two workpieces, a machining head for aligning a machining beam with the two workpieces; moving the machining beam relative to the at least two workpieces in a feed direction to form a weld joint; a beam deflecting device for deflecting the machining beam.
However, in the same field of endeavor of laser welding workpieces together, Fixemer teaches joining at least two workpieces (“a welding method for joining workpieces,” abstract; workpieces 10, fig. 2), a machining head (fig. 1) for aligning a machining beam (laser beam 21, fig. 1) with the two workpieces (workpieces 10, fig. 2); moving the machining beam relative to the at least two workpieces in a feed direction (“the workpieces and the remote laser welding device are moved relative to one another by means of a feed device, for example a linear or rotary table, in a predetermined joining direction,“ page 2, lines 31-32) to form a weld joint (joining seam 11, fig. 2); a beam deflecting device (scanner optics 30, fig. 1) for deflecting the machining beam (active deflection unit 31, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shika to include joining two workpieces together by forming a joining seam produced by a laser welding device and a scanner optics, in view of the teachings of Fixemer, by using the scanner optics and the two workpieces, as taught by Fixemer, where the scanner optics were used to deflect the beam and where the workpieces were welded together in the method for controlling a welding device, as taught by Shika, in order to periodically change the power input provided by the laser beam onto the workpieces such that maximum power is applied in order to melt the workpieces at the lap joint and that minimal power is applied so as not to melt the workpiece materials remote from the lap joint (Fixemer, page 2, lines 36-39) so that by periodically focusing and defocusing the laser beam on the weld seam section, craters in the weld are avoided (Fixemer, page 3, line 35-39).
	Regarding claim 18, Shika teaches wherein a non-continuous change in direction of the two-dimensional movement path takes place at the at least one top point (in annotated fig. 8C above, the construed stop point is a corner; a corner is construed as being a non-continuous change in direction due to the sudden slope change that occurs at a corner).
	Regarding claim 19, Shika teaches the invention as described above but does not explicitly disclose wherein the beam deflecting device comprises at least two scanner mirrors for deflecting the machining beam.
	However, in the same field of endeavor of welding workpieces together, Fixemer teaches wherein the beam deflecting device (processing laser 20 and scanner optics 30, fig. 1)  comprises at least two scanner mirrors for deflecting the machining beam (fig. 1, active deflection unit 31 and passive deflection 32; as shown, they deflect the laser beam).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shika to include using a laser welding device with a scanner optic system that includes two mirrors for deflecting the laser beam, in view of the teachings of Fixemer, by modulating the power, as taught by Fixemer, in controlling the current provided to the welding torch, as taught by Shika, in order to periodically change the power input provided by the laser beam onto the workpieces such that pendulum motion of the laser is generated by deflection units, typically rotatable mirrors, within the scanning optics, so that the laser beam is deflected transversely in the joining direction (Fixemer, page 3, lines 21-23).
Regarding claim 20, Shika teaches the invention as described above but does not explicitly teach wherein the machining beam is a laser beam.
However, in the same field of endeavor of laser welding workpieces together, Fixemer teaches wherein the machining beam is a laser beam (beam 21, fig. 1). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shika to include a laser beam, in view of the teachings of Fixemer, by using the laser welding device, as taught by Shika, such that it produced a laser beam, as taught by Fixemer, in order to periodically change the power input provided by the laser beam onto the workpieces such that maximum power is applied in order to melt the workpieces at the lap joint and that minimal power is applied so as not to melt the workpiece materials remote from the lap joint (Fixemer, page 2, lines 36-39) so that by periodically focusing and defocusing the laser beam on the weld seam section, craters in the weld are avoided (Fixemer, page 3, line 35-39).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shika et al. (US-20190047073-A1) in view of Fixemer et al. (DE-102016107581-B3, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claims 1 and 16 above, and further in view of Chigiri et al. (JP-H1071480-A, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 21, Shika teaches the invention as described above but does not explicitly disclose wherein the two arc-shaped path sections form a quarter circle.
However, in the same field of endeavor of welding workpieces, Chigiri teaches wherein the two arc-shaped path sections form a quarter circle (see annotated fig. 3 below).

Chigiri, fig. 3 (annotated)

    PNG
    media_image4.png
    469
    479
    media_image4.png
    Greyscale


	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shika to include a weave pattern that have a circular shape, as taught by Chigiri, in the triangular-wave shaped patter, as taught by Shika, where the parameter α = 2.3x10-3 (as shown in fig. 3 of Chigiri) must be in a range from 0 to 5 in order to stir the molten metal, because as the value for α becomes larger, the overlap of trajectories increases, causing the generation of spatter to also increase, such that good welding cannot be performed (Chigiri, page 4, lines 1-7).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering a shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (referencing MPEP 2144.04.IV.B).  Further, the Specification does not state how or why the circular shape produces significant results over the prior art but that although “the use of arc-shaped path sections in the form of circular arcs has been shown to be advantageous for this purpose, although the arc- shaped path sections can also have an elliptical or other types of geometry or curvature” (referencing page 7 of the Specification).	
Regarding claim 22, Shika teaches the invention as described above but does not explicitly disclose wherein the two arc-shaped path sections form a quarter circle.
However, in the same field of endeavor of welding workpieces, Chigiri teaches wherein the two arc-shaped path sections form a quarter circle (see annotated fig. 3 above).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shika to include a weave pattern that have a circular shape, as taught by Chigiri, in the triangular-wave shaped patter, as taught by Shika, where the parameter α = 2.3x10-3 (as shown in fig. 3 of Chigiri) must be in a range from 0 to 5 in order to stir the molten metal, because as the value for α becomes larger, the overlap of trajectories increases, causing the generation of spatter to also increase, such that good welding cannot be performed (Chigiri, page 4, lines 1-7). Additionally, it has been held that where the general conditions of a claim are disclosed, discovering a shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (referencing MPEP 2144.04.IV.B).  Further, the Specification does not state how or why the circular shape produces significant results over the prior art but that although “the use of arc-shaped path sections in the form of circular arcs has been shown to be advantageous for this purpose, although the arc- shaped path sections can also have an elliptical or other types of geometry or curvature” (referencing page 7 of the Specification).	
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Oe et al. (US-8965556-B2) in view of Fixemer et al. (DE-102016107581-B3, relying on foreign version for drawings and provided English translation for written disclosure)
Oe teaches a method for joining at least two workpieces (“welding with weaving on the welding locus,” abstract), the method comprising: 
by moving a machining beam relative to the at least two workpieces (beam shown moving along the object, fig. 1) along a feed direction (x-axis, fig. 7), 
wherein the movement of the machining beam relative to the two workpieces is superimposed with a periodic movement in a movement path that extends in a transverse direction (y-axis, fig. 7) perpendicularly to the feed direction (annotated fig. 7 below shows the construed feed direction; in fig. 7, the periodic, circular pattern extends in a feed direction, where the circular loops are “superimposed” along the x-axis), 
wherein the movement path is a two-dimensional movement path that additionally extends along the feed direction (in fig. 7 below, the weave pattern extends along the welding locus, which runs along the x-axis), 
wherein the movement path between two reversal points (shown in annotated fig. 7 below; construed as being the top points on the two right loops) in the transverse direction (the reversal points are interpreted in view of the Specification such that there is a sign reversal in the transverse speed component, page 4; similarly, at the construed reversal points, there is a sign change in the transverse speed direction from positive or up to down or negative, fig. 7) has at least one stop point (construed as one of the bottom-most points, between the construed reversal points) at which a speed component of the periodic movement in the transverse direction is zero (at the bottom of the weave, the speed component is entirely in the feed direction), 
wherein the two-dimensional movement path has a first and second stop point (construed as shown in fig. 7 below; two points along the welding locus; the first stop point is the left-most point of the second loop that is along the weave; the second stop point is the middle of the second loop), wherein the first stop point forms a reversal point in the feed direction of the periodic movement along the two-dimensional movement path (at the first stop point, the derivative changes from negative to positive, along the feed direction), and wherein the second stop point is connected to the first stop point by a linear path section (connected by the welding locus, which travels from Ws to We), and 
wherein the movement path forms a three-quarter circle (the first loop is a three-quarter circle) with the second stop point as a circle center point (construed as being a center point for the second loop).
	Oe does not explicitly disclose joining at least two workpieces, forming a weld joint.
However, in the same field of endeavor of welding workpieces together, Fixemer teaches joining at least two workpieces (“a welding method for joining workpieces,” abstract; workpieces 10, fig. 2), forming a weld joint (joining seam 11, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Oe to include joining two workpieces together by forming a joining seam produced by a laser welding device, in view of the teachings of Fixemer, by using the two workpieces, as taught by Fixemer, to be welded together in the method for controlling a welding device, as taught by Oe, in order to periodically change the power input provided by the laser beam onto the workpieces such that maximum power is applied in order to melt the workpieces at the lap joint and that minimal power is applied so as not to melt the workpiece materials remote from the lap joint (Fixemer, page 2, lines 36-39) so that by periodically focusing and defocusing the laser beam on the weld seam section, craters in the weld are avoided (Fixemer, page 3, line 35-39).
	Response to Argument
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive. 
Claim Interpretation Under 35 USC § 112(f)
On page 7, the Applicant references the decision in Sound View Innovations, LLC., v. Facebook, Inc., No. 16-cv-116 (RGA) (D. of Del. 2017), where the judicial authority determined a “controller” does not invoke 35 USC 112(f).  In this judicial decision, the authorities used a dictionary to determine what a “controller” meant to one of ordinary skill in the art.  However, when the examiner attempted this same analysis, unfortunately, the examiner could not find a definition entry for a “control device” in the Merriam-Webster Dictionary, the Oxford Dictionary, or in Wikipedia.  Although the examiner agrees with the Applicant that “there is no meaningful difference between these two terms to one of ordinary skill in the relevant field,” nonetheless, a “device” can serve as a substitute for “means;” whereas, a “controller” cannot.  
Claim Rejections – 35 USC § 103
	The Applicant’s arguments with respect to claims 1, 3-5, 7-9, 11-16, 18-23 have been considered but are moot because the arguments do not apply to the new rejections of Shika and Fixemer or Oe and Fixemer.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dinauer et al. (US-20070084835-A1) teach a welding weaving pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        5/12/2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761